19-12417-mew     Doc 88    Filed 08/26/19    Entered 08/26/19 15:51:02    Main Document
                                            Pg 1 of 2


 Richard E. Weltman (rew@weltmosk.com)
 Michael L. Moskowitz (mlm@weltmosk.com)
 Debra Kramer (dk@weltmosk.com)
 Adrienne Woods (aw@weltmosk.com)
 Melissa A. Guseynov (mag@weltmosk.com)
 WELTMAN & MOSKOWITZ, LLP
 Proposed Attorneys for Debtor/Debtor-in-Possession
 270 Madison Avenue, Suite 1400
 New York, New York 10016-0601
 (212) 684-7800
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                  )     Chapter 11 Case
 In re:                                           )
                                                  )
                                                  )     Case No. 19-12417 (MEW)
  HVI CAT CANYON, INC.,                     )     )
                                            )     )
                              Debtor.       )     )
                                                  )
    DEBTOR’S WITNESS AND EXHIBIT LIST RE: OBJECTION TO MOTION OF
 SANTA BARBARA COUNTY AIR POLLUTION CONTROL DISTRICT, COUNTY OF
 SANTA BARBARA, AND HARRY HAGEN, TREASURER AND TAX COLLECTOR TO
                       TRANSFER VENUE

 Judge:                   Hon. Michael E. Wiles
 Hearing Date:            Tuesday, August 27, 2019
 Hearing Time:            11:00 a.m. (EST)
 Party’s Name:            HVI Cat Canyon, Inc., “Debtor”
 Attorney’s Name:         Richard E. Weltman
 Attorney’s Phone:        (212) 684-7800
 Nature of Proceeding:    Motion to Transfer Venue (ECF Doc. No. 49)
        19-12417-mew        Doc 88    Filed 08/26/19    Entered 08/26/19 15:51:02       Main Document
                                                       Pg 2 of 2


                  Debtor hereby submits this Witness and Exhibit List in connection with the hearing to be

         held on Tuesday, August 27, 2019 at 11:00 a.m. (EST) (“Hearing”) on Santa Barbara County Air

         Pollution Control District, County of Santa Barbara, and Harry Hagen, Treasure and Tax

         Collection to Transfer Venue (ECF Doc. No. 49) and it’s Objection thereto (ECF Doc. No. 77).

                                                   WITNESSES

            1. Randeep S. Grewal, Chairman of Debtor.

            2. Any witness called by any other party.

                                                    EXHIBITS

Ex. #      Description                               Offered Objection         Admitted/Not Disposition
                                                                               Admitted
A          New York Office Lease dated
           November 6, 2000
B          First Amendment to Lease dated May
           17, 2004
C          Consent to Assignment dated
           September 13, 2005
D          Second Amendment to Lease dated
           June 22, 2009
E          Third Amendment to Lease dated July
           19, 2019
F          August 1, 2019 Hearing Transcript p.
           26: 20-25, p. 27:1-16
G          Venue Provisions in UBS Loan
           Documents
H          August 1, 2019 Hearing Transcript pp.
           26:20-25, 27:1-9
I          August 1, 2019 Hearing Transcript p.
           30:22-23.

         Dated:    New York, New York
                   August 26, 2019
                                                             WELTMAN & MOSKOWITZ, LLP
                                                             Proposed Attorneys for Debtor/Debtor in
                                                             Possession
                                                             By: /s/ Michael L. Moskowitz
                                                                  MICHAEL L. MOSKOWITZ
                                                             270 Madison Avenue, Suite 1400
                                                             New York, New York 10016
                                                             (212) 684-7800



                                                         2
